201DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections 
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al.  (U.S. Pat. App. Pub. No. 2010/0176511).
Maekawa discloses, as seen in Figure 15, a semiconductor device having 

    PNG
    media_image1.png
    392
    347
    media_image1.png
    Greyscale

(16) a lower conductive pattern (19) including a lower barrier film (17) that defines a filling film trench (14), and a lower filling film (19) disposed on the lower barrier film (17) in the filling film trench (14), the lower conductive pattern (19) having a top surface that has a first width (NO LABEL) in a first direction that is parallel to an upper surface of a substrate (1); and 
an upper conductive pattern (119) disposed on the lower conductive pattern (19), the upper conductive pattern (119) is connected to the lower conductive pattern (19) and includes an upper barrier film (113) and an upper filling film (119) that is disposed on the upper barrier film (113), 
wherein a bottom surface of the upper conductive pattern (119) as a second width (NO LABEL) in the first direction, 

the upper barrier film (113) directly covers portions of the lower barrier film (17) that define sidewalls of the filling film trench (14) (see Figure 14).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-9, 12-17, 19, 21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-5, 7-9, 12-15 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…a first lower conductive patient filling the first trench and including first and second valley areas that are spaced apart from each other in a first direction parallel to an upper surface of the substrate, the first and second valley areas are recessed toward the substrate; a second interlayer insulating film disposed on the first interlayer insulating film and including a second trench that exposes at least a portion of the first lower conductive pattern; and an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        January 24, 2022